Case 2:18-cv-00826-JLB-NPM Document 88-1 Filed 11/10/20 Page 1 of 2 PagelD 5625

AFFIDAVIT

STATE OF FLORIDA )
COUNTY OF HENDRY

BEFORE ME, the undersigned authority, personally appeared Chief Deputy Kevin
Nelson, who, being first duly sworn, states the following:

1. I am over 18 years of age and am providing this statement voluntarily based upon
my personal knowledge.

2. I serve as the Chief Deputy for the Hendry County Sheriff's Office (““HCSO”). I
have held that position since July of 2009. As Chief Deputy, I am second-in-command at the
Sheriff's Office and report directly to Sheriff Whidden.

3. There is nothing in Sheriff's Office policy or practice that requires potential
disciplinary issues/policy violations to first be presented to an employee’s supervisor for an initial
review before an internal affairs investigation is conducted.

4. From 2018 through present, the Sheriff’s Office has conducted 15 internal affairs
investigations. I am not aware of any that were first presented to a supervisor for preliminary
review, including both Det. Speak and Deputy Pascher’s IAs in 2018.

5. The only two internal affairs investigation that Det. Speak was subject to during his
employment were initiated and handled consistent with HCSO policy and protocol.

6. While citizen complaints may, at times, be referred and handled at the supervisory
level depending on the substance of the complaint and the seriousness of the allegations raised
therein, the 2017 citizen complaint concerning Det. Speak alleged that Speak had cursed at a
county resident and flipped him off, all while driving recklessly on a county road. Because the
complaint presented more serious allegations of conduct unbecoming directed toward a county

resident, I referred the matter to Professional Standards for investigation.

1

 
Case 2:18-cv-00826-JLB-NPM Document 88-1 Filed 11/10/20 Page 2 of 2 PagelD 5626

7. Det. Speak was not disciplined as a result of the citizen complaint.

I have read the foregoing and it is true and correct to the best of my knowledge.

Wr
DATED THIS '© day of November, 2020.

_tpeh Nelson

 

Sworn to and subscribed befor

    
 

{iy
is \O_ day of November, 2020.

ature of Notary Public - State of Florida

 

 

SS uy COMMASSION' G6 T0980 Pdviona la la\Ker
SF EXPIRES: September 27, 2021 Print, Type, or Stamp Commissioned Name of Notary Public
@ Personally Known OR Produced Identification
Type of Identification Produced and who did

take an oath.
